Matter of Attorneys In Violation of Judiciary Law § 468-a (Sayasith) (2021 NY Slip Op 04331)





Matter of Attorneys In Violation of Judiciary Law § 468-a (Sayasith)


2021 NY Slip Op 04331


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed June 22, 2021.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER. 
andRATANAKORN LUCKY SAYASITH, RESPONDENT.

MEMORANDUM AND ORDER
Order entered terminating suspension and reinstating respondent to the practice of law.